

116 HR 2802 IH: Physical Therapist Workforce and Patient Access Act of 2019
U.S. House of Representatives
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2802IN THE HOUSE OF REPRESENTATIVESMay 16, 2019Ms. DeGette (for herself and Mr. Shimkus) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to provide for the participation of physical therapists in
			 the National Health Service Corps Loan Repayment Program, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Physical Therapist Workforce and Patient Access Act of 2019. 2.National Health Service Corps; participation of physical therapists in loan repayment program (a)Mission of corps; definition of primary health servicesSection 331(a)(3)(D) of the Public Health Service Act (42 U.S.C. 254d(a)(3)(D)) is amended by striking or mental health, and inserting mental health, or physical therapy,.
 (b)Loan repayment programSection 338B of the Public Health Service Act (42 U.S.C. 254l–1) is amended— (1)in subsection (a)—
 (A)in paragraph (1), by striking ; and and inserting a semicolon; (B)by redesignating paragraph (2) as paragraph (3); and
 (C)by inserting after paragraph (1) the following:  (2)an adequate supply of physical therapists, including physical therapists for the prevention, treatment, or management of pain for individuals with substance use disorders, or at risk of developing a substance use disorder; and;
 (2)in subsection (b)(1)— (A)in subparagraph (A)—
 (i)by striking , or be certified and inserting ; be certified; and (ii)by inserting before the semicolon the following: ; or have a doctoral or master's degree in physical therapy;
 (B)in subparagraph (B), by inserting physical therapy, after mental health,; and (C)in subparagraph (C)(ii), by inserting physical therapy, after dentistry,; and
 (3)by adding at the end the following:  (i)Eligibility To participate in other programsNothing in this section shall be construed to prohibit any health care professional who is eligible to participate in the program under this section from participating in any other loan repayment program established by the Secretary for which such professional is eligible..
				